


110 HR 6745 IH: Social Security Disability Insurance

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6745
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Kind (for
			 himself, Mr. Ryan of Wisconsin, and
			 Mr. Petri) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act reestablish
		  the Social Security Administration’s experiment and demonstration project
		  authority regarding the Social Security Disability Insurance Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Disability Insurance
			 Demonstration Authority Act of 2008.
		2.Reestablishment
			 of Social Security Disability Insurance Demonstration Authority
			(a)Permanent
			 extension of authoritySection 234 of the Social Security Act (42
			 U.S.C. 434) is amended——
				(1)in
			 subsection (c), by striking on or before December 17, 2005;
				(2)in
			 subsection (d)(1), by striking Interim in the heading and inserting
			 Annual, and by striking annual
			 interim report in the text and inserting annual report;
			 and
				(3)in subsection (d)(2), by striking
			 Termination and final
			 report in the heading and inserting
			 Final reports on
			 projects, and by striking the first sentence in the
			 text.
				(b)Additional
			 changesSection 234 of such Act is amended—
				(1)in subsection
			 (a)(1)(A), by striking including and all that follows and
			 inserting including such methods as a reduction of benefits based on
			 earnings, an earned income cost share with no benefit offset, and early
			 intervention diversion programs, designed to encourage employment of such
			 individuals and to maximize earnings, employment potential, and economic
			 self-sufficiency;;
				(2)in subsection
			 (a)(1)(B), by striking earlier referral and all that follows and
			 inserting and greater use of incentives to otherwise encourage
			 employment and maximize earnings, employment potential, and economic
			 self-sufficiency; and;
				(3)in the matter in subsection (a)(1)
			 following subparagraph (C), by striking Trust Funds and
			 inserting the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund and by striking this
			 title and inserting this title, while encouraging employment and
			 maximizing earnings, employment potential, and economic
			 self-sufficiency; and
				(4)in subsection (c),
			 by inserting and title XIX after title XVIII.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to experiments and demonstration projects commenced on or after the date of the
			 enactment of this Act.
			
